DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Applicant’s amendments to claims 18 and 21 do not further limit the claimed “composition” because the formed film thickness and the property like “reduced formation of an edge reservoir at a periphery of the film” are purely an intended use of the claimed composition and therefore, the arguments are not commensurate with the claims. Examiner also pointed out that the applied prior art discloses the composition (see the rejection), which is same as the instant composition and expected to have the same properties. Additionally, it has been held that a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).
Further, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive. Applicants only show only certain points, such as Table 2 in the specification, shows surfactant with C4 and C8, but did not show the result, what happened if the value goes below the lower range or in other word, outside the claimed range.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the
closest prior art which is commensurate in scope with 
the claims. In other words, the showing of unexpected results must reviewed to see if
the results occur over the entire claimed range. See MPEP 716.02(d).
Further, once such evidence is presented it would not automatically overcome an
obviousness rejection, as after making a conclusion of a proper showing of unexpected
results, the examiner then has to determine: 1) if any differences between the claimed
invention and the prior art may be expected to result in some differences in properties,
in other words whether the properties differ to such an extent that the difference is really
unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
Therefore, the previous rejection is repeated with modification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 21, the phrase "wherein the resist underlayer film forming composition is in the form of a film with a thickness of --------------, the film composition into a film’s properties (intended use of the composition), like thickness and etch resistance?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2010-107957 (herein after JP-957, Machine Eng. Translation) in view of Ishizuka et al (US 2003/0224281).
JP-957 discloses a film forming composition comprising 0.05 to 1.0 mass% of a surfactant [0056] containing a polymer and an oligomer having  C 3-5 perfluoroalkyl partial structure, a coating film resin, such as novolac resin, a condensation epoxy resin, ---- or a silicon –containing resin ([0015]-[0016]); wherein the polymer and oligomer are a (meth)acrylate polymer and a (meth)acrylate oligomer ([0040], [0042], [0045], [0046], [0048] and  [0049]) and aforesaid teaching reads on the claimed surfactant containing a polymer and an oligomer having  C 3-5 perfluoroalkyl partial structure [0048].
JP-957 may not explicitly disclose that the composition being used to form a resist under layer (as to claim 18); and over layer film (as to claim 21). However, such limitation is purely an intended use of such and not given much of patentable weight as such is capable of forming an under layer or over layer resist film and which appears to be common knowledge to ordinary skill in the art.
crosslinking agent.
However, Ishizuka et al disclose a composition used to form coating film, which exhibit the effect of improving the solvent resistance and wear resistance of the coating film [0020], which composition comprises a crosslinking agent [0030]; examples of the cross linking agent includes melamine derivatives [00133]; and also comprises fluorine surfactants includes perfluoroalkyl-containing compounds [0153].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ishizuka et al’s teaching of introducing the crosslinking agent into JP-957’s teaching for improving the film-forming composition that accelerate or enhance the polymerization reaction or film-forming process as taught by Ishizuka et al.	
Examiner also pointed out that the applied prior arts discloses above all the components of the composition, which is same as the instant composition and expected to have the same properties. Additionally, it has been held that a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).


Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2004-031569 A (herein after JP-569; Machine Eng. Translation) and in the alternative, in view of Yamamoto et al (US 2017/0003418).
JP-569 discloses a film-forming composition for forming anti-reflection film used as a resist overlayer or under layer film [0001], [0002], wherein the composition pentafluoro ethyl acrylate and oligomer including at least 2,2,2-Trifluoroethyl acrylate [0009] and such would obviously reads on the claimed limitation of  C 3-5 perfluoroalkyl partial structure  (as shown below with the formula) because the claim is not limited to a complete or final structure of the oligomer.
JP 569 discloses at least a partial structure of the C4 perfluoroalkyl oligomer as shown below in the rectangular box of the formula of 2,2,2-Trifluoroethyl acrylate: 
[AltContent: rect]
    PNG
    media_image1.png
    249
    274
    media_image1.png
    Greyscale
 

JP-569 discloses the aforementioned fluorine-containing surfactant component is characterized by being the 0.0001 to 1.5 mass % and the anti-reflective coating composition further contains (meth) acryl resin or novolak resin and cross-linking agent  [0007],[0009],[0010],[0012] and [0013] see also working examples.
In the alternative, Yamamoto et al disclose a polymerizable (film-forming) composition that may include at least one surfactant in order to reduce unevenness of the film thickness; examples of the surfactant includes "Megaface R-40" [0178] and 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ Yamamoto et al's teaching into JP-569's teaching because such surfactant would reduce unevenness of the film thickness as taught by Yamamoto et al.	
Examiner also pointed out that the applied prior arts discloses above all the components of the composition, which is same as the instant composition and expected to have the same properties. Additionally, it has been held that a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713